
	

113 S2374 IS: Middle Class CHANCE Act
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2374
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Ms. Landrieu (for herself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To improve college affordability.
	
	
		1.Short title
			This Act may be cited as the
		  Creating Higher Education Affordability Necessary to Compete Economically Act or the Middle Class CHANCE Act.
		2.Increase in the maximum amount of a Federal Pell GrantSection 401(b)(7)(C) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(C)) is amended by
			 striking clauses (ii) and (iii) and inserting the following:(ii)Award year 2014–2015For award year 2014–2015, the amount determined under this subparagraph for purposes of
			 subparagraph (B)(iii) shall be increased to $4,040.(iii)Subsequent award yearsFor award year 2015-2016 and each subsequent award year, the amount determined under this
			 subparagraph for purposes of subparagraph (B)(iii) shall be equal to—(I)the amount determined under this subparagraph for the preceding award year; increased by(II)a percentage equal to the annual adjustment percentage for the award year for which the amount
			 under this subparagraph is being determined; and(III)rounded to the nearest $5..3.Year-Round Federal Pell Grant students(a)In generalSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b))
			 is amended by adding at the end the following:(8)Year-Round Federal Pell Grant students(A)In GeneralNotwithstanding  any other provision of this subsection, the Secretary shall award, to an eligible
			 student who meets the requirements in subparagraph (B) who has received a
			 Federal Pell Grant for an award year and   is
			 enrolled in a program of study for 1 or more additional payment periods
			 during the
			 same award year  that are not otherwise covered by the student's Federal
			 Pell Grant, an additional Federal Pell Grant for the additional payment
			 periods.(B)EligibilityIn order to be eligible to  receive the additional Federal Pell Grant for an award year that is
			 described in subparagraph (A), a student shall, in addition to meeting all
			 eligibility requirements for the receipt of a Federal Pell Grant—(i)be enrolled full-time in an institution of higher education; and(ii)have successfully completed at least a full-time course load (as determined by the institution)
			 prior to receiving an additional Federal Pell Grant award as described in
			 subparagraph (A).(C)AmountsIn the case of a student receiving more than one Federal Pell Grant in a single award year under
			 subparagraph (A), the total amount of the  Federal Pell Grants awarded to
			 such student for the award year shall not exceed an amount equal to 150
			 percent of the total maximum Federal Pell
			 Grant for such award year calculated in accordance with paragraph
			 (7)(C)(iv)(II).(D)Inclusion in duration limitAny period of study covered by a Federal Pell Grant awarded under subparagraph (A) shall be
			 included in determining a student's duration limit under subsection
			 (c)(5).(9)Crossover periodIn any case where an eligible  student is receiving a Federal Pell Grant for a payment period that
			 spans 2 award years, the Secretary shall allow the eligible institution in
			 which the student is enrolled to determine the  award year to which the
			 additional period shall be assigned..(b)Effective dateThe amendment made by subsection (a) shall take effect on July 1, 2014.4.Pell Grant Duration LimitSection 401(c)(5) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)(5))	is amended by
			 striking 
12 semesters and inserting 15 semesters each place the term appears.
		
